Order entered May 9, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00945-CR

                  RODERICK WAYNE NELSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F19-24910-I

                                     ORDER

      Before the Court is appellant’s May 4, 2022 motion to supplement the

clerk’s record with the July 22, 2021 notice of intent to enhance punishment with

one prior conviction. In the motion, appellant states the notice is necessary so this

Court may read and evaluate the record for potential error. Although the appellate

record has references to the State’s notice, the notice itself does not appear in the

clerk’s or reporter’s records filed with the Court or on OnBase.
      We ORDER the trial court to hold a hearing, WITHIN FIFTEEN DAYS

of the date of this order, to determine whether the State’s July 22, 2021 notice of

enhancement alleging a prior conviction exists and can be filed in a supplemental

clerk’s record or whether the document has been lost or destroyed. If the trial court

determines the document exists, the trial court shall order a copy of the document

be filed in a supplemental clerk’s record.

      If the trial court determines that the document has been lost or destroyed,

the trial court shall determine whether the document can be reconstructed and

replaced by agreement or by written stipulation of the parties. If the parties cannot

agree or stipulate, the trial court is directed to determine what constitutes an

accurate copy of the document and order that copy be included in a supplemental

clerk’s record. See TEX. R. APP. P. 34.5(e).

      We ORDER the Dallas County District Clerk to transmit to this Court,

WITHIN THIRTY DAYS of the date of this order, a supplemental clerk’s record

containing the written findings of fact made by the trial court, if any, and the copy

of the July 22, 2021 State’s notice of intent to enhance punishment with one prior

conviction. A new deadline for the filing of the State’s brief will be established

upon reinstatement of the appeal.
      We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; to Dallas County District

Clerk Felicia Pitre; and to counsel for all parties.

      We ABATE the appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the findings are received or at such other time

as the Court deems appropriate.



                                                /s/    ERIN A. NOWELL
                                                       JUSTICE